MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Jul 30 2018, 10:31 am
regarded as precedent or cited before any
court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John Quirk                                                Curtis T. Hill, Jr.
Quirk & Hunter PC                                         Attorney General
Muncie, Indiana
                                                          Henry A. Flores, Jr.
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Aaron L. Dalton,                                          July 30, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-776
        v.                                                Appeal from the Delaware Circuit
                                                          Court
State of Indiana,                                         The Honorable Kimberly S.
Appellee-Plaintiff                                        Dowling, Judge
                                                          Trial Court Cause No.
                                                          18C02-1607-F1-04



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-776 | July 30, 2018                Page 1 of 6
                                           Case Summary
[1]   Aaron L. Dalton pled guilty to two counts of Level 4 felony child molesting,

      and the trial court sentenced him to the maximum term of twelve years on each

      count, to be served consecutively. Dalton now appeals, arguing that the trial

      court erred in ordering the sentences to run consecutively and that his twenty-

      four-year sentence is inappropriate. We affirm.



                            Facts and Procedural History
[2]   In July 2016, the State charged Dalton with five counts relating to two victims:

      Level 1 felony child molesting (A.J.), Level 1 felony conspiracy to commit child

      molesting (A.J.), Level 4 felony child molesting (A.J.), Level 4 felony child

      molesting (A.M.), and Level 5 felony aiding, inducing, or causing child

      exploitation (A.J. and/or A.M.).


[3]   Dalton and the State later entered into a plea agreement. According to the plea

      agreement, Dalton agreed to plead guilty to both counts of Level 4 felony child

      molesting (one for each victim), and the State agreed to dismiss the remaining

      charges (two Level 1 felonies and a Level 5 felony) in this case. The State also

      agreed to dismiss child-molesting-related charges in another case, Cause No.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-776 | July 30, 2018   Page 2 of 6
      18C02-1609-FA-04.1 Sentencing was left to the discretion of the trial court.

      Appellant’s App. Vol. II p. 101.


[4]   At the guilty-plea hearing, a factual basis was established for the two counts of

      Level 4 felony child molesting. That is, Dalton admitted that between February

      1, 2016, and June 29, 2016, he knowingly touched A.J. and A.M., both of

      whom were less than fourteen years old, on their breasts with the intent to

      arouse or satisfy his sexual desires. At the sentencing hearing, the trial court

      accepted Dalton’s guilty plea and entered judgment of conviction. It then

      identified numerous aggravators, including that Dalton has “three (3) prior

      felony convictions for sex offenses involving minors” (a conviction in 1996 for

      Class C felony sexual misconduct with a minor and two convictions in 1999 for

      Class B felony child molesting) and “has not benefitted from four (4) years of

      the most structured and specialized sex offender treatment available through the

      correctional system; to wit: the defendant stated ‘I did not learn anything.’”

      Tr. pp. 39-40. The court also identified as mitigators that Dalton pled guilty

      and “has maintained some gainful employment at times.” Id. at 40. Finding

      that the aggravators “clearly and substantially” outweighed the mitigators, id.,

      the court sentenced Dalton to the maximum term of twelve years on each

      count. See Ind. Code § 35-50-2-5.5(b) (providing that the sentencing range for a

      Level 4 felony is two to twelve years, with an advisory sentence of six years). It



      1
       According to the Presentence Investigation Report, Dalton was charged with three counts of Class A felony
      child molesting and one count of Class C felony child exploitation in Cause No. FA-04. Appellant’s App.
      Vol. III p. 7.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-776 | July 30, 2018                   Page 3 of 6
      then ordered the sentences to run consecutively because “there are two (2)

      different victims and two (2) separate incidents.” Tr. p. 41. The court

      acknowledged that it had ordered Dalton to serve the maximum sentence but

      found that this case “crie[d] out” for it. Id. at 40.


[5]   Dalton now appeals his sentence.



                                   Discussion and Decision
[6]   Dalton contends that the trial court erred in ordering his sentences to run

      consecutively and that his twenty-four-year sentence is inappropriate.2


                                      I. Consecutive Sentences
[7]   Trial courts have the discretion to impose consecutive sentences. Ind. Code §

      35-50-1-2(c). But in order to impose consecutive sentences, a trial court must

      find at least one aggravator. McBride v. State, 992 N.E.2d 912, 919 (Ind. Ct.

      App. 2013), reh’g denied, trans. denied. It is well established that the existence of

      multiple victims or crimes constitutes a valid aggravator that the court may

      consider in imposing consecutive sentences. Id. at 919-20; see also Myers v. State,

      27 N.E.3d 1069, 1082 (Ind. 2015), reh’g denied. Here, the trial court found that

      the fact that there were “two (2) different victims and two (2) separate



      2
        Dalton also argues that the trial court’s sentencing statement is not sufficient because the court “failed to
      provide a specific reason why each factor is aggravating or mitigating.” Appellant’s Br. p. 12. In making this
      argument, he does not challenge any individual aggravators. We find that the trial court’s sentencing
      statement sufficiently identifies its “reasons for selecting the sentence that it impose[d].” Ind. Code § 35-38-1-
      1.3.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-776 | July 30, 2018                          Page 4 of 6
      incidents” justified consecutive sentences. Dalton admits that there were two

      victims. Accordingly, the court did not abuse its discretion in ordering Dalton’s

      twelve-year sentences to run consecutively.


                                  II. Inappropriate Sentence
[8]   Dalton also argues that his twenty-four-year sentence is inappropriate. Under

      Indiana Appellate Rule 7(B), this Court may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, we find that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender. Brown v. State, 10 N.E.3d 1, 4 (Ind. 2014). The defendant has

      the burden of persuading this Court that his sentence is inappropriate. Thomson

      v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).


[9]   Dalton’s inappropriateness argument focuses on the nature of the offenses to

      which he pled guilty. He claims that the fact that he touched the breasts of two

      different girls, one time each, does not warrant a twenty-four-year sentence.

      Although we agree with Dalton that his offenses, by themselves, do not warrant

      the maximum sentence, Dalton’s character—which he does not even address

      on appeal—does. That is, Dalton was convicted of Class C felony sexual

      misconduct with a minor in 1996 and given a suspended sentence of four years.

      Dalton later violated his probation in that case and was ordered to serve two

      years in the Department of Correction. Then, in 1999, Dalton was convicted of

      two counts of Class B felony child molesting and sentenced to ten years in the

      DOC. The court ordered Dalton’s ten-year sentence to run consecutive to his


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-776 | July 30, 2018   Page 5 of 6
       two-year sentence in the probation-revocation case. In addition, Dalton had

       Class A felony child-molesting charges in Cause No. FA-04 dismissed as part of

       the plea agreement in this case. Finally, Dalton received four years of sex-

       offender treatment that was “a condition of [his] parole and not self pursued.”

       Appellant’s App. Vol. III p. 11. He claimed, however, that he “did not learn

       anything” from this treatment. Id. Dalton’s character reveals that he is a threat

       to children and hasn’t taken advantage of the previous attempts to rehabilitate

       him. Accordingly, Dalton has failed to persuade us that his twenty-four-year

       sentence is inappropriate.


[10]   Affirmed.


       Riley, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-776 | July 30, 2018   Page 6 of 6